Title: 25th.
From: Adams, John Quincy
To: 


       Mr. Andrews came to town last night, and called to see us at the office this forenoon. They have engaged him to preach here at Mr. Carey’s for six Sundays and will probably employ him longer still. I returned this day to Bacon’s pleas and pleading, which I left when I went to Braintree. But could not proceed with great advantage, as I left my extract book, in a small trunk which was to come this day in the stage; but has somehow failed. I shall make some alterations for the future in my plan of study: I shall not confine myself so closely and exclusively to the law; but shall devote some part of the day to studies of a lighter and more entertaining kind.
      